Citation Nr: 1211782	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 20 percent disabling for service connected right shoulder strain.

2. Entitlement to a rating in excess of 10 percent disabling for service connected status post lateral reconstruction of the left ankle.

3. Whether new and material evidence has been submitted to reopen a claim for connection for a lumbar spine disability, to include secondary to service connected status post lateral reconstruction of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, but was subsequently transferred to the Montgomery, Alabama, RO.

The Board notes that in April 2002, the Veteran was granted service connected for a right shoulder strain, status post lateral reconstruction of the left knee, but was denied service connection for a low back disability.  The Veteran timely submitted a Notice of Disagreement in March 2003 and a Statement of the Case was issued in April 2004.  However, the Veteran did not perfect the appeal of this claim by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  Therefore, the April 2002 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

In August 2005, the Veteran submitted a statement requesting her claim be reopened for an increased rating on the service connected left ankle disability and right shoulder condition.  In addition, she requested her claim for a low back disability be reopened.  Therefore, the issues are reflected as above.

In addition, the Veteran's representative, in a February 2012 Brief, raised a possible clear and unmistakable error (CUE) in the April 2002 RO decision.  The matter of CUE is referred back to the RO for any action deemed appropriate.

The issues on appeal are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

A notice was sent to the Veteran in October 2005 informing the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  Therefore, the Board finds that any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. 

However, the Board notes the Veteran was not informed of the law as it pertains to disability evaluations and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this particular case, the Board finds that lack of such notice is potentially prejudicial to the Veteran, and should be rectified.

Further, as noted above, the April 2002 rating decision is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).  As such, the Veteran must submit new and material evidence to reopen the claim.

However, the Board finds that the RO also did not issue the Veteran a notice letter compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In such cases, the Court in Kent stated that the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The notice letters sent to the Veteran did not comply with the requirements set forth under Kent.  The Veteran must be provided with appropriate notice.

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should send the veteran a corrective notice letter under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , that describes (1) the meaning of both "new" and "material" evidence; (2) the particular type of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial of her claim of service connection for a lumbar spine disability, to include secondary to service connected status post lateral reconstruction of the left ankle, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006); and (3) information or evidence needed to establish a disability rating and an effective date as outlined by United States Court of Appeals for Veterans Claims (CAVC) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006) (with respect to all claims listed above). 

2. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford her, and her representative, the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






